On Motion for Rehearing.
LATTIMORE, J.
We regret that we cannot agree with appellant’s contention set forth in his motion for rehearing. According to the record before us, the trial term ended April 2, 1921. Under our statute bills of exception should have been filed within 30 days. Article 845, Vemon’s O. C. P. No order granting a, longer time for such filing appears in the record, but in his qualification to a bill of exceptions the trial court states that he granted appellant until May 13th for such filing. The record further reflects the fact that on May 13, 1921, appellant ashed further extension of such time, and that the trial court made an order as follows:
“It is ordered by the court that this defendant be, and he is hereby, allowed 30 days from and after this date in which to file statement of facts and bills of exception in this case.”
[11] Taking it for granted that the statement of the court appended to said bill of exceptions is the truth, and that the order just mentioned was made within the original time limit fixed by the trial court, still, in order to justify us in considering the bills of exceptions, they must have been filed within 30 days after May 13th. They were not Said 30-day extension ended June 12th. The bills of exception were not filed till later. The fact that they were tendered to the clerk on the 12th would not help matters. They were not then approved by the trial court, and could not have had legal effect as bills of exception had the clerk filed them on the 12th. The trial court appears to have been away from home on June 12th, but no sort of reasonable excuse appears for failure to -have presented said bills of exception to said court at an earlier date. This court cannot vary well-known and statutory rules to* fit given cases. If it should do so, there would be an end of rules, and the feelings or wishes of this court in any particular case would be substituted for rules. The. profession and litigants would be afloat upon an uncharted sea.
The motion for rehearing will be overruled.